Case 2:19-cv-01119-MWF-SK Document 27 Filed 08/01/19 Page 1 of 2 Page ID #:117



  1   NATHAN C. VOLHEIM
      nvolheim@sulaimanlaw.com
  2   SULAIMAN LAW GROUP, LTD.
  3   2500 South Highland Avenue, Suite 200
      Lombard, IL 60148
  4   Telephone: (630) 575-8181
      Facsimile: (630) 575-8188
  5   Attorney for Plaintiff
  6

  7                                 UNITED STATES DISTRICT COURT
  8                               CENTRAL DISTRICT OF CALIFORNIA
  9

 10    THOMAS SCHNEIDER,                                  Case No. 2:19-cv-01119-MWF-SK
 11                        Plaintiff,                     AGREED STIPULATION OF DISMISSAL
 12            v.
 13
       RASH CURTIS & ASSOCIATES,
 14
                           Defendant.
 15

 16

 17                  AGREED STIPULATION OF DISMISSAL WITH PREJUDICE
 18
                     IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff,
 19

 20   THOMAS SCHNEIDER, and the Defendant, RASH CURTIS & ASSOCIATES, through their

 21   respective counsel that the above-captioned action is dismissed, with prejudice, against RASH

 22   CURTIS & ASSOCIATES, pursuant to settlement and Federal Rule of Civil Procedure 41. Each
 23
      party shall bear its own costs and attorney fees.
 24
      Dated: August 1, 2019                                     Respectfully Submitted,
 25
      THOMAS SCHNEIDER                                          RASH CURTIS & ASSOCIATES
 26

 27   /s/ Nathan C. Volheim                                     /s/ Amanda N. Griffth (with consent)
      Nathan C. Volheim, Admitted Pro Hac Vice                  Amanda N. Griffth
 28   Counsel for Plaintiff                                     Counsel for Defendant
                                                            1
Case 2:19-cv-01119-MWF-SK Document 27 Filed 08/01/19 Page 2 of 2 Page ID #:118



  1   Sulaiman Law Group, Inc                               Berman Berman Berman Schneider &
      2500 South Highland Avenue, Suite 200                 , LLP
  2   Lombard, IL 60148                                     2390 Professional Drive
  3   Phone (630) 575-8181                                  Roseville, CA 95661
      Fax (916) 846-9391                                    Phone: (916) 846-9391
  4   nvolheim@sulaimanlaw.com                              angriffith@b3law.com

  5

  6
                                       CERTIFICATE OF SERVICE
  7
             I hereby certify that I today caused a copy of the foregoing document to be electronically
  8
      filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of record.
  9

 10
                                                                   s/ Nathan C. Volheim_____
 11                                                                Nathan C. Volheim
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                        2
